Citation Nr: 1540647	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  08-13 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis, degenerative disc disease (DDD), and spondylolisthesis of the lumbar spine.

2.  Entitlement to service connection for the residuals of a right foot injury, to include as secondary to a service-connected disease or injury.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to July 1992.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In November 2010, the Veteran presented testimony at a personal hearing conducted at the Muskogee RO before the undersigned.  A transcript of this hearing is of record.

These claims were remanded in March 2011, October 2012, February 2014, and February 2015.  For the reasons indicated in the remand section below, additional development is required to fully assist the Veteran in the development of his claim for entitlement to service connection for residuals of a right foot injury.  The Board regrets the delay in issuing the Veteran a final decision on this claim.

The issue of entitlement to service connection for residuals of a right foot injury, to include as secondary to a service-connected disease or injury, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's current degenerative arthritis, DDD, and spondylolisthesis of the lumbar spine are related to his in-service back injury and disorders.
CONCLUSION OF LAW

Degenerative arthritis, DDD, and spondylolisthesis of the lumbar spine were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran was diagnosed with DDD of the lumbar spine on the April 2011 VA examination and with degenerative arthritis and spondylolisthesis of the lumbar spine on the May 2015 VA examination.  He has thus met the current disability requirement.

In addition, service treatment records show that in March 1979, the Veteran was treated for back pain.  In August 1979, he fell and was treated for a back spasm.  In November 1981, the Veteran had musculoskeletal pain and strain after a tree fell on his right shoulder and back.  In March 1982, he was treated for post traumatic back spasm and in April 1983 for muscle strain.  The Veteran has thus met the in-service injury requirement as well.  The dispositive issue with regard to this claim is whether there is a relationship between the current lumbar spine disabilities and the in-service injuries and disorders.

After service, private hospital records dated in August 1995, show that in July 1995 the Veteran fell off a trailer at work and sustained a closed comminuted fracture of the right distal tibia plafond area.  Correspondence from the Veteran's doctor, to include letters dated in September 1998 and October 1999, indicate that he also sprained his lumbar spine in the July 1995 accident.  Private records dated in July 1997 associated with determinations of the Social Security Administration (SSA) show that the Veteran had preexisting degenerative disease in his lumbar spine that was aggravated by his fall in July 1995.

There are both positive and negative opinions as to whether the Veteran's current lumbar spine disabilities are related to the in-service back injury and disorders.  In April 2008, VA physician J. L. noted that the Veteran had chronic low back pain and that his service treatment records showed complaints of low back pain.  The physician indicated that it was more likely that the Veteran's low back problems were related to his in-service back problems.

In April 2011, a VA nurse practitioner indicated that it was less likely than not that the Veteran's low back disability was related to service, because there was no documentation that the condition became chronic on active duty as there were no complaints of chronic pain following 1984 until the 1995 injury.  In May 2015, a VA physician indicated that the Veteran's current lumbar spine disability was less likely than not related to service.  The physician noted that review of the service treatment records did not indicate that the Veteran received medical treatment for back pain and there was no documented evidence of the Veteran having back pain in service or at the time of discharge.  The physician wrote, "Veteran appears to be a credible historian.  However, in the absence of documented evidence of symptomatology related to back, I opine that the Veteran's current back condition is less likely than not incurred in or caused by service."

Each of the above opinions is flawed.  Dr. J. L. did not provide a detailed rationale for his conclusion.  The VA nurse practitioner in April 2011 indicated that there were no complaints of chronic pain from 1984 to the 1995 injury, but the July 1997 private records associated with the SSA determination indicated that the Veteran had lumbar spine degenerative disease at the time of the July 1995 fall.  Moreover, as noted in the Board's February 2015 remand, the Veteran has competently identified ongoing spine symptomatology from the time of his in-service injuries to the July 1995 accident.  The VA physician in May 2015 indicated that service treatment records did not indicate that the Veteran received medical treatment for back pain and there was no documented evidence of the Veteran having back pain in service, but in fact there was such evidence of back treatment in March 1979, August 1979, November 1981, and April 1983.  Given that the April 2011 and May 2015 opinions were based on inaccurate factual premises, their probative value can be discounted entirely.  Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely").  In contrast, Dr. J. L.'s April 2008 opinion accurately noted that there were complaints of low back pain in service and that the current back disabilities were related to these complaints.  Moreover, the April 2015 VA examiner indicated that the Veteran appeared to be a credible historian, and this supports the Veteran's competent, probative statements as to continuous back symptoms from the time of service until 1995.  Thus, reading Dr. J. L.'s opinion in the context of the evidence of record, it is entitled to at least some probative weight.  See Acevedo v. Shinseki, 
25 Vet. App. 286, 294 (2012) (noting that medical reports must be read as a whole and in the context of the evidence of record).

The foregoing reflects that the evidence is at least evenly balanced as to whether the Veteran's current degenerative arthritis, DDD, and spondylolisthesis of the lumbar spine are related to the in-service back injury and disorders.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for degenerative arthritis, DDD, and spondylolisthesis of the lumbar spine is warranted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for degenerative arthritis, DDD, and spondylolisthesis of the lumbar spine is granted.
REMAND

Service treatment records show that in September 1979, the Veteran fell from a step and sprained his right foot.  In April 1979, the Veteran was treated for trauma to his right Achilles tendon.  In September 1983, he sprained his right ankle playing football and was treated for swelling.  In September 1984, he dropped a heavy object on his right great toe and had problems with his right foot.

After service, private hospital records dated in August 1995, show the Veteran jumped off a trailer in July 1995 at work and sustained a closed comminuted fracture of the right distal tibia plafond area.  Subsequently, he had surgeries for his right ankle, right leg and right knee.  The Veteran has indicated in his written statements and Board hearing testimony that he was loading tarps at work when a gust of wind caused him to fall, landing on his feet, and that his left leg gave way, causing him to put his weight on the right side, resulting in the right foot and ankle injuries. 

There are multiple medical opinions as to whether the Veteran's current right foot and ankle disabilities are related to service or service-connected left knee and ankle disorders.  Dr. T. L. in May 2000 noted the July 1995 fall and injury and also noted the Veteran's left knee and ankle injuries and that he had a history of his left knee giving way, causing him to fall and sustain all of his injuries.  As Dr. T. L. was merely recounting the Veteran's contentions with regard to the manner in which the injury occurred rather than providing his own medical opinion, his opinion is of little probative weight.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that a bare transcription of lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional).  In September 2009, a VA physician reviewed what were termed the VA and the Veteran's versions of the fall.  In one version, the fall from the trailer caused the injuries rather than the left knee or ankle giving out.  In the other, the shift of weight to the right side on landing caused the injuries.  The physician crossed out both statements and wrote that it was most likely that the fall from the trailer caused the injuries.  As this opinion is ambiguous, it is not entitled to any probative weight.

The April 2011 VA examiner wrote that "[t]here is no evidence of continued pain between 1988 and the discharge date in 1992 and no complaints of a foot condition between 1992 and 1995 prior to the injury documented in 1995 [, and t]herefore it is the opinion of this examiner that the right foot condition is less likely than not related to the injuries documented while on active duty."  However, as noted above and in the Board's February 2015 remand, the Veteran has competently identified ongoing right ankle and foot symptomatology from the time of the in-service injuries to the 1995 post service accident.

In addition, the April 2014 VA examiner opined that because the Veteran filed a worker's compensation claim for his right ankle disabilities following his July 1995 post-service accident, those conditions "could not be aggravated by his previously existing service connected disability[ies.]"  However, as noted in the Board's February 2015 remand, the existence of a worker's compensation claim for an undisputed post-service injury has no bearing on whether the ankle disabilities were also exacerbated as a result of service-connected left lower extremity disorders.  

Finally, the May 2015 VA examiner noted that there was no reported emergency room visit "where it has been documented that left knee gave out at the time of accident," and that it is "common knowledge that during a fall from a height injury can happen to any body part."  He concluded, "In the absence of documented evidence I opine that it is less likely than not that right ankle and foot disability was aggravated by his service-connected left knee disabilities both before and after the 1995 accident."  However, as noted in the Board's February 2014 remand, the Veteran and his wife indicated at the time of medical evaluation board proceedings in April 1992 that his knee would give way or collapse and cause him to fall.  Moreover, on the September 1992 VA examination, the Veteran reported that approximately once every one to two months his left knee gave way causing him to fall.   The May 2015 VA examiner similarly found that although there were right foot injuries in service, there were no documents indicating that the Veteran suffered residual disability at the time of separation or following separation for a few years, and therefore that it was unlikely that the current right foot or ankle disabilities were related to service as opposed to the post service accident.  He did not, however, consider the Veteran's competent testimony of right ankle symptoms following service.

The emphasis on lack of documentation as a basis for the May 2015 opinions requires the Board to again remand the claim, as the absence of documentation or contemporaneous medical evidence is not a proper basis for a medical opinion where, as here, the Veteran's statements as to continuity of symptomatology have been found credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").

Accordingly, the claim for entitlement to service connection for residuals of a right foot injury, to include as secondary to service-connected disease or injury is REMANDED for the following action:

1.  Obtain an opinion from an appropriate specialist physician as to the etiology of any current right foot disability.  The claims file and a coyp of this Remand must be sent to the physician for review.

The physician should assume that the Veteran's statements that he has had right foot and ankle symptoms since the in-service foot and ankle injuries and also that he had frequent left leg giving way from the time of service as a result of his service-connected left knee disorder and ankle disorders are credible and that he in fact experienced these symptoms.

The physician should then first indicate whether it is at least as likely as not (50 percent probability or more) that any current right foot disability is related to the in-service right foot and ankle injuries, again assuming that the Veteran continued to experience symptoms regardless of the lack of contemporaneous medical evidence of such symptoms.

The physician should then indicate whether any current right foot disability was either (a) caused or
(b) aggravated by the service-connected left knee and ankle disorders, again assuming that the Veteran had frequent giving way of the left leg regardless of the lack of contemporaneous medical evidence indicating such giving way.  The physician should specifically address the Veteran's contention that the right foot and ankle injuries resulted from the July 1995 fall because his service-connected left knee and ankle disorders caused him to shift his weight from the left to the right side upon landing.

A complete rationale should accompany each opinion.

2.  After the above development has been completed, readjudicate the claim for entitlement to service connection for residuals of a right foot injury, to include as secondary to service-connected disease or injury.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


